Citation Nr: 0032937	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a prostate 
condition.

2.  Entitlement to an increased rating for a scar of the 
right leg, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 1998 RO decision which denied 
service connection for a prostate condition, and which denied 
a compensable rating for a service-connected scar of the 
right leg.  In a March 1999 decision, the RO assigned a 10 
percent rating for a scar of the right leg.  

In a March 1999 letter, the RO inquired of the veteran if the 
10 percent rating for a right leg scar satisfied his appeal 
as to that issue.  Later that month, the veteran submitted an 
appeal status election form, indicating that the recent VA 
action satisfied his appeal on only "the following issues" 
(but he did not indicate which issue).  Subsequent 
correspondence with the veteran's representative and daughter 
in July 1999 indicate that the veteran would be sending a 
letter notifying the RO that he was satisfied with all issues 
on appeal.  However, no letter was ever received.  In that 
regard, the Board will assume the veteran wishes to continue 
his appeals for a higher rating for a right leg scar and 
service connection for a prostate condition.  

The present Board decision addresses the issue of an 
increased rating for a scar of the right leg.  The issue of 
service connection for a prostate condition will be addressed 
in the remand which follows the decision.  


FINDING OF FACT

The veteran's service-connected scar of the right leg is 
manifested by mild tenderness and pain; the scar does not 
limit the functioning of the right leg.  






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scar of 
the right leg have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1941 to November 
1945.  Service medical records show that in late December 
1944 the veteran sustained a transverse laceration of the 
right leg (two cm. in length over the mid portion of the 
tibia) as the result of a truck accident.  X-rays of the 
tibia were negative.  The wound became infected and was 
treated with antibiotics.  By late January 1945, the swelling 
had disappeared, and the veteran was returned to duty.  

In an August 1949 decision, the RO granted service connection 
and a noncompensable rating for a traumatic scar of the right 
leg, as a residual of a lacerating wound.  

In March 1998, the veteran submitted a claim for an increased 
rating for his service-connected scar of the right leg, 
alleging that he was currently having problems with his leg.  

On a May 1998 VA examination, the veteran denied any fracture 
of his tibia or fibula when he sustained a laceration on his 
right lower extremity in the service.  On examination, there 
was pitting edema of the right lower extremity which was 
unrelated to the scar.  The scar was approximately one inch 
in length, running latitudinally across the pretibial area 
along the midshaft of the right lower extremity.  The area 
was mildly tender and painful.  There was no disfigurement.  
The scar was nonkeloidal, approximately 1/8 inch in width, 
well-healed, nondraining, and without any underlying atrophy.  
As the scar was far from any joint, examination of the knee 
or ankle was deemed not part or relevant to the scar.  The 
diagnosis was scar of the right lower extremity with residual 
as noted.  

There are no recent treatment records pertaining to a scar of 
the right leg.  

In a September 1998 decision, the RO denied a compensable 
rating for a service-connected scar of the right leg, but in 
a March 1999 decision, the RO assigned a 10 percent rating 
for the scar of the right leg.  

II.  Analysis

Initially, with respect to the issue of an increased rating 
for a service-connected right leg scar, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A, as 
added by the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The RO has rated the veteran's service-connected scar of the 
right leg as 10 percent disabling under 38 C.F.R. § 4.118, 
Code 7804.  Under this code, a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  A 10 percent rating is warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Code 7803.  Also, scars may 
be evaluated for limitation of functioning of the part 
affected.  38 C.F.R. § 4.118, Code 7805. 

The medical evidence shows that the veteran's service-
connected right leg scar is evaluated at the maximum 
allowable rating.  A higher rating may be in order if the 
scar has resulted in limitation of function of the right leg.  
However, the 1998 VA examination did not demonstrate any such 
functional limitation. 

Considering all the evidence, the Board finds that an 
increased rating for the veteran's service-connected right 
leg scar is not warranted under any of the applicable codes.  
As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for a scar of the right leg is denied.  


REMAND

The remaining issue on appeal is service connection for a 
prostate condition.  According to the statement of the case, 
the RO denied the claim for service connection for a prostate 
condition on the basis that it was not well grounded.  
However, during the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
among other things eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In particular, to satisfy its duty to assist the veteran, the 
RO should obtain medical records from the Philadelphia VA 
Medical Center (VAMC) dated in 1994 concerning treatment of a 
prostate condition.  (VA outpatient treatment records in 1998 
reflect that the veteran underwent a transurethral resection 
of the prostate in 1994 at the Philadelphia VAMC.)  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this issue is remanded for the following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA) where he has received treatment 
for a prostate condition.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of the 
related medical records.  This includes, 
but is not limited to, records from the 
Philadelphia VAMC dated in 1994. 

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's service connection claim.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.  

3.  After completion of the foregoing, the 
RO should review, on the merits, the claim 
for service connection for a prostate 
condition.  If the claim remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



